NUMBER 13-07-00298-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


SCHLUMBERGER TECHNOLOGY
CORPORATION AND JOHN THOMAS MURPHY,                                        Appellants,

                                           v.

OTILA CUELLAR, INDIVIDUALLY
AND AS REPRESENTATIVE OF THE
ESTATE OF RUDOLPH GONZALEZ, DECEASED,                                         Appellee.


                   On appeal from the 105th District Court
                         of Kleberg County, Texas.


                         MEMORANDUM OPINION

                      Before Justices Yañez, Garza and Vela
                        Memorandum Opinion Per Curiam

      This case is before the Court on a joint motion to dismiss the appeal. The parties

have reached an agreement with regard to the disposition of the matters currently on

appeal. The parties request this Court set aside the trial court’s judgment without regard
to the merits and remand the case to the trial court for rendition of judgment in accordance

with the parties’ agreement. Without passing on the merits of the case, we set aside the

trial court’s judgment and REMAND this case to the trial court for further proceedings in

accordance with the parties’ agreement. See TEX . R. APP. P. 42.1(a)(2)(B), 43.2(d). The

parties’ joint motion to dismiss is granted, and the appeal is hereby DISMISSED.

       In accordance with the agreement of the parties, each party is ORDERED to bear

their own costs.

                                                               PER CURIAM

Memorandum Opinion delivered and
filed this the 15th day of January, 2009.




                                             2